16-3125-cv
d'Amico Dry Ltd. v. Primera Mar. (Hellas) Ltd.



           16‐3125‐cv 
           d’Amico Dry Ltd. v. Primera Mar. (Hellas) Ltd. 


                                     UNITED STATES COURT OF APPEALS 
                                         FOR THE SECOND CIRCUIT 

                                                      August Term 2016 

                            (Argued: April 6, 2017                    Decided: March 29, 2018) 

                                                        No. 16‐3125‐cv 

                                       –––––––––––––––––––––––––––––––––––– 

                                                   D’AMICO DRY LIMITED, 


                                                      Plaintiff‐Appellant, 

                                                              ‐v.‐ 

             PRIMERA MARITIME (HELLAS) LIMITED AKA Primera Maritime Limited, SONIC 
             FINANCE INC., MIRAGE FINANCE INC., NIKKA FINANCE INCORPORATED, HANDY 
             FINANCE INC., PASHA FINANCE INC., MOVIDA FINANCE INC., ELEMENT FINANCE 
                 INC., CALDERA MARINE CO. LTD., ADALIA MARINE CO. LTD., SEASATIN 
              NAVIGATION INC., ANNAMAR NAVIGATION INC., SEASAFE NAVIGATION INC., 
              CHEMNAV INC., PAUL CORONIS, NIKOLAOS CORONIS AKA Nicholas Coronis, 
             PRIMEBULK SHIPMANAGEMENT LTD., PRIMERA OCEAN SERVICES S.A., BULKNAV 
                  INC., J.P.C. INVESTMENTS S.A. AKA JPC Investments S.A., CHEMNAV 
                                        SHIPMANAGEMENT LTD., 

                                                    Defendants‐Appellees. 

                                       –––––––––––––––––––––––––––––––––––– 

           Before:          KATZMANN, Chief Judge, JACOBS and LIVINGSTON, Circuit Judges.   




                                                               1 
                                             
       Appeal  from  an  August  15,  2016  judgment  of  the  United  States  District 
Court for the Southern District of New York (Koeltl, J.), dismissing this case, after 
a bench trial, for lack of subject matter jurisdiction.    After obtaining a judgment 
in an English court against the Defendant‐Appellee for failure to tender payment 
pursuant  to  a  freight‐derivative  contract,  the  Plaintiff‐Appellant,  a  shipping 
company,  filed  this  lawsuit  seeking  enforcement  of  the  English  judgment  and 
asserting admiralty jurisdiction under 28 U.S.C. § 1333(1).    The district court held 
that  admiralty  jurisdiction  did  not  exist  because  there  was  no  proof  that  the 
Plaintiff‐Appellant entered the agreement underlying its claim to hedge the risk 
that  specific  vessels  in  its  fleet  would  be  underemployed.    Considering  the 
Plaintiff‐Appellant’s identity as a shipping business together with the substance 
of  the  agreement,  we  conclude  that  the  agreement’s  principal  objective  was  to 
further the Plaintiff‐Appellant’s shipping business.    The agreement is therefore a 
maritime  contract  subject  to  federal‐court  jurisdiction  under  § 1333(1).   
Accordingly,  the  judgment  of  the  district  court  is  VACATED  and  the  case  is 
REMANDED for further proceedings. 
 
                                           THOMAS  L.  TISDALE,  Tisdale  Law  Offices, 
                                           LLC,  New  York,  New  York,  for  Plaintiff‐
                                           Appellant. 
 
                                           JOHN  J.  REILLY,  Squire  Patton  Boggs  (US) 
                                           LLP,  New  York,  New  York,  for  Defendant‐
                                           Appellee Primera Maritime (Hellas) Limited 
                                           AKA Primera Maritime Limited. 
 
                                           William  R.  Bennett,  III,  Blank  Rome  LLP, 
                                           New  York,  New  York,  for  Defendants‐
                                           Appellees Sonic Finance Inc., Mirage Finance 
                                           Inc.,  Nikka  Finance  Incorporated,  Handy 
                                           Finance  Inc.,  Pasha  Finance  Inc.,  Movida 
                                           Finance Inc., Element Finance Inc., Caldera 
                                           Marine  Co.  Ltd.,  Adalia  Marine  Co.  Ltd., 
                                           Seasatin  Navigation  Inc.,  Annamar 
                                           Navigation  Inc.,  Seasafe  Navigation  Inc., 
                                           Chemnav  Inc.,  Paul  Coronis,  Nikolaos 


                                           2 
                                            
                                        Coronis AKA Nicholas Coronis, Primebulk 
                                        Shipmanagement  Ltd.,  Primera  Ocean 
                                        Services  S.A.,  Bulknav  Inc.,  J.P.C. 
                                        Investments  S.A.  AKA  JPC  Investments 
                                        S.A., Chemnav Shipmanagement Ltd.     
  
DEBRA ANN LIVINGSTON, Circuit Judge: 

      Plaintiff‐Appellant  d’Amico  Dry  Limited  (“d’Amico”)  is  a  shipping 

company and Defendant‐Appellee Primera Maritime (Hellas) Limited (“Primera”) 

is  a  ship  management  company.    In  2008,  d’Amico  sold  a  derivative  financial 

instrument  known  as  a  forward  freight  agreement  (“FFA”)  to  Primera.    Under 

the  FFA,  d’Amico  was  obligated  to  pay  Primera  if  the  mean  market  rates  for 

shipping  on  certain  types  of  vessels  on  certain  routes  during  certain  months 

exceeded an agreed‐upon rate.    In turn, Primera was obligated to pay d’Amico if 

the market rate was less than the agreed‐upon rate.    When Primera failed to pay 

d’Amico  as  required  under  the  agreement,  d’Amico  terminated  the  FFA  and 

obtained  a  judgment  against  Primera  in  an  English  court.    Then,  seeking  to 

enforce  the  judgment,  d’Amico  sued  Primera  and  its  alleged  alter  egos  and 

successors‐in‐interest in the United States District Court for the Southern District 

of  New  York.    D’Amico  asserted  subject  matter  jurisdiction  under  28  U.S.C. 

§ 1333(1), which  empowers  federal district  courts to  hear  admiralty  cases.    The 



                                           3 
                                               
district court dismissed the case for lack of subject matter jurisdiction because the 

judgment was rendered by a commercial (not admiralty) court and the underlying 

claim  was  nonmaritime  under  English  law.    On  appeal,  this  Court  vacated  the 

dismissal  and  remanded  for  the  district  court  to  determine  in  the  first  instance 

whether the underlying claim was maritime under U.S. law.     

       After a four‐day bench trial, the district court again dismissed the case for 

lack  of  subject  matter  jurisdiction.    The  district  court  concluded  that  the 

agreement  between  d’Amico  and  Primera  was  not  a  maritime  contract  falling 

within § 1333(1)’s jurisdictional grant because d’Amico had not proven it made the 

agreement to protect against the risk that specific vessels in d’Amico’s fleet would 

be underemployed during the period of the FFA.     

       On appeal, d’Amico argues that the FFA was a maritime contract because, 

on the facts found by the district court at trial, the agreement with Primera was a 

hedge against another risk: d’Amico’s exposure to shifts in the market price for 

shipping on certain routes.    We agree: the combination of d’Amico’s identity as a 

market participant with the substance of the agreement establishes that the FFA 

was part of d’Amico’s shipping business.    Because the FFA’s principal objective 

was maritime commerce, it is a maritime contract and claims arising from it fall 



                                             4 
                                              
within our admiralty jurisdiction.    See Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14, 23–

24  (2004).    We  therefore  VACATE  the  judgment  of  the  district  court  and 

REMAND for proceedings consistent with this opinion.     

                                   BACKGROUND 

                               I.    Factual Background1 

      D’Amico,  incorporated  in  Ireland,  owns  and  operates  dry  bulk  shipping 

vessels.    In  2008  and  2009,  when  the  events  underlying  this  lawsuit  occurred, 

d’Amico’s  fleet  included  approximately  thirty  vessels—including  ten  to  twelve 

“Panamax”  vessels.    Panamax  vessels  have  the  maximum  dimensions  that  can 

traverse the Panama Canal.    They transport commodities such as coal, minerals, 

and grains to destinations all over the globe.    D’Amico owned about half of its 

fleet,  and  chartered  the  rest  of  its  vessels  long  term.    D’Amico  employed  the 

vessels it controlled in various ways—in part through long‐term time charters, but 

also on the spot market through single‐trip‐voyage or short‐duration charters.     

      As  a  shipping  company,  d’Amico  is  exposed  to  the  ebbs  and  flows  of 

shipping prices, including the risk that the market rate for shipping on a route its 




      1   Unless otherwise noted, the factual background presented here is derived from 
the stipulated facts and uncontroverted evidence presented at trial. 


                                            5 
                                                 
vessels  ply  will  sink  significantly.    According  to  d’Amico’s  2008  Directors’ 

Report, the company used FFAs “to mitigate movements in the ‘physical market’” 

that  could  harm  its  business.    Joint  App’x  739;  see  also  id.  at  751  (noting  that 

d’Amico “uses derivative financial instruments to partially hedge its exposure to . 

. . market risks”).    An FFA is a contract for the difference between a contract rate 

and a settlement rate.    The contract rate is a rate agreed upon by the parties.    The 

settlement  rate  is  the  market  rate  for  freight  carried  by  a  certain  type  of  vessel, 

traveling a certain route (or group of routes), during a certain time period in the 

future.    Because  FFAs  are  not  commitments  to  perform  shipping  services,  any 

individual or entity (including one with no other tether to maritime commerce) 

can  trade  in  FFAs.    FFAs  are  traded  over  the  counter  rather  than  on  regulated 

exchanges.    In  2008,  when  the  FFA  at  issue  here  was  made,  most  FFAs  were 

concluded bilaterally rather than through a clearinghouse, so each party bore the 

risk  that  its  counterpart  would  fail  to  meet  its  obligations  under  the  contract.   

There was no general requirement that these transactions be secured, although a 

prospective trader could request assurances from a potential counterparty.2     




         By contrast, today nearly all FFA trades are made through clearinghouses, under 
       2

circumstances which dramatically reduce counterparty risk.     


                                               6 
                                               
       In September 2008, d’Amico sold an FFA to Primera, a ship management 

company incorporated in Liberia and operating in Greece (“the d’Amico‐Primera 

FFA”).    The d’Amico‐Primera FFA covered forty‐five days in the first quarter of 

2009.    The  contract  rate  was  $55,750  per  day.    The  FFA  was  to  be  settled 

monthly; the settlement rate was the mean of the daily published Baltic Panamax 

Index (“BPI”) for all days of the pertinent month.    The BPI is one of several indices 

published  daily  by  the  Baltic  Exchange,  a  London‐based  organization  that 

provides maritime market information.    The BPI, which is based on reports from 

independent freight brokers about the freight market’s performance, incorporates 

rates  for  shipping  on  standard  routes  travelled  by  Panamax  carriers.    For  each 

month that the settlement rate exceeded the contract rate, d’Amico, as seller, was 

obligated  to  pay  Primera,  as  buyer,  the  difference  between  the  two  rates.    If 

instead the contract rate exceeded the settlement rate, Primera would have to pay 

the difference to d’Amico.     

       For the first month of the FFA, January 2009, the latter came to pass as the 

late‐2008  financial  crisis  had  sunk  freight  rates  from  historic  crests  in  the  mid‐

2000s.    When  Primera  breached  by  failing  to  pay  the  amount  due  for  January 

2009, d’Amico terminated the contract and sued Primera in the English High Court 



                                              7 
                                            
of Justice, as provided for in the contract.      On June 19, 2009, the English court 

issued a judgment in favor of d’Amico for $ 1,766,278.54 plus costs.     

                              II.    Procedural History 

      In September 2009, d’Amico filed this lawsuit against Primera in the United 

States District Court for the Southern District of New York, seeking enforcement 

of the English judgment.    The following December, d’Amico filed an amended 

complaint  adding  several  individual  and  entity  defendants,  which  d’Amico 

sought to hold liable for the English judgment as Primera’s alleged alter egos and 

successors‐in‐interest.   

      In 2011, the defendants moved to dismiss the case for lack of subject matter 

jurisdiction.  The  district  court  granted  the  motion,  holding  that  it  lacked 

jurisdiction under the principle recognized in Penhallow v. Doane’s Adm’rs, 3 U.S. 

(3 Dall.) 54, 97 (1795), which permits admiralty courts to enforce judgments issued 

by their foreign counterparts.    D’Amico Dry Ltd. v. Primera Mar. (Hellas) Ltd., No. 

09‐cv‐7840‐JGK, 2011 WL 1239861, at *2–3 (S.D.N.Y. Mar. 28, 2011).    According to 

the  district  court,  Penhallow  did  not  apply  because  the  English  judgment  was 

neither rendered by an admiralty court nor based on a claim deemed maritime by 

English law.    Id. at *3–4.    After judgment, d’Amico moved for reconsideration, 



                                           8 
                                              
arguing  the  district  court  had  jurisdiction  under  28  U.S.C.  § 1333  because  the 

d’Amico‐Primera FFA was a maritime contract under U.S. law.    DʹAmico Dry Ltd. 

v. Primera Mar. (Hellas) Ltd., No. 09‐cv‐7840‐JGK, 2011 WL 3273208, at *4 (S.D.N.Y. 

Aug.  1,  2011).    The  district  court  denied  this  motion,  holding  that  a  judgment 

enforcement action is separate from the underlying substantive action, and that “a 

suit to enforce a judgment rendered on a maritime claim is not itself maritime in 

nature.”    Id.     

       On appeal, this Court vacated the district court’s judgment dismissing the 

case, holding that “under § 1333, United States courts have jurisdiction to enforce 

a judgment of a foreign non‐admiralty court if the claim underlying that judgment 

would be deemed maritime under the standards of U.S. law.”    D’Amico Dry Ltd. 

v. Primera Mar. (Hellas) Ltd., 756 F.3d 151, 153 (2d Cir. 2014).    In the  absence of 

binding precedent on the question, we identified “strong theoretical and practical 

reasons  for  assessing  the  maritime  nature  of  the  claim  under  U.S.  admiralty 

standards.”    Id.  at  160.    On  the  theoretical  side,  we  emphasized  the 

constitutional (and statutory) policy of allowing U.S. federal courts to hear claims 

deemed  maritime  by  U.S.  law,  as  well  as  traditional  choice‐of‐law  and 

international‐comity  principles.    Id.  at  160–61.    On  the  practical  side,  we 



                                             9 
                                                  
expressed  concern  about  the  costly  litigation  that would  result  if  subject  matter 

jurisdiction turned on the characterization of the claim under foreign law and we 

emphasized  the  special  need  for  certainty  in  light  of  § 1333’s  exclusive 

jurisdictional  grant.    Id.  at  161–62.    We  therefore  remanded  the  case  for  the 

district court to determine in the first instance whether “the underlying claim on 

the FFA is deemed maritime under the standards of U.S. law.”    Id. at 162.   

       In May 2016, the district court held a four‐day bench trial during which it 

received  evidence  on  the  remaining  issues  in  this  case,  including  whether  the 

d’Amico‐Primera FFA is a maritime contract under U.S. law.3    On this point, the 

district  court  considered  both  documentary  evidence  and testimony  from  the 

principals  of  d’Amico  and  Primera  and  an  expert  witness  about  d’Amico’s 

purpose for entering the agreement.       

       D’Amico’s witness on this issue was Luciano Bonaso (“Bonaso”), d’Amico’s 

general  manager  when  the  d’Amico‐Primera  FFA  was  made.    In  that  role,  he 

supervised  the  arrangement  of  employment  for  vessels  as  well  as  their 



       3  The  other  issues  at  trial  were  whether  the  district  court  should  recognize  the 
English judgment and order interest in accord with English law; if so, whether the non‐
Primera defendants were liable for the English judgment as alter egos or successors‐in‐
interest of Primera; and whether the district court should enter default judgments against 
non‐appearing defendants alleged to be alter egos or successors‐in‐interest of Primera.     


                                                10 
                                                     
management and purchase.    He maintained spreadsheets to keep track of both 

the  fleet’s  physical  commitments  and  d’Amico’s  FFA  trades.    Bonaso  testified 

that  to  his  best  recollection,  d’Amico’s  “intention”  for  entering  the  d’Amico‐

Primera  FFA  was  “to  hedge”  its  physical  position  “against  certain  days”  in  the 

opening  months  of  2009.    Joint  App’x  71.    He  explained  that  d’Amico  sold  an 

FFA that was to be settled each month against that month’s mean BPI because the 

FFA was made to hedge against risk d’Amico faced in the Panamax segment of its 

business, on “routes that contribute to the index for the settlement,” which “was 

consistent with the employment for [d’Amico’s] spot vessels . . . at the time.”    Id. 

at 70.    Bonaso also testified that in 2008, d’Amico derived approximately “[t]wo 

to  three  percent”  of  its  revenue  from  FFAs,  id.  at  69,  and  d’Amico  was  not 

“speculating in FFAs” although a separate entity, d’Amico Finance, was doing so, 

id. at 75.4     




        4  As  discussed  infra,  the  district  court  refused  to  credit  portions  of  Bonaso’s 
testimony—including, particularly, those concerning d’Amico’s purpose for selling the 
d’Amico‐Primera  FFA—because  there  were  inconsistencies  among  Bonaso’s  testimony 
and his earlier statements, and because the statements were, in the district court’s view, 
inconsistent with d’Amico’s trading behavior.    D’Amico Dry Ltd. v. Primera Mar. (Hellas) 
Ltd., 201 F. Supp. 3d 399, 405–07 (S.D.N.Y. 2016).    On appeal, d’Amico does not challenge 
the  district  court’s  credibility  findings  (or,  for  that  matter,  any  of  the  district  court’s 
factual findings).     


                                                  11 
                                                 
       Primera  offered  expert  testimony  from  Karina  Albers  (“Albers”),  a 

consultant in the maritime‐freight field as evidence that the d’Amico‐Primera FFA 

was  nonmaritime.    Albers  testified  that,  based  on  her  experience  with  the  FFA 

market,  d’Amico’s  FFA  trading  behavior  in  2008  and  2009  did  not  support  the 

conclusion that it used FFAs to hedge its shipping business.     

       According to Albers, a vessel owner’s FFA qualifies as a hedge only if the 

owner uses the FFA to protect against the underemployment of specific vessels at 

specific times.    Although she claimed that the specific vessels to be protected by 

an FFA need not be recorded at the time of the trade for the trade to be a hedge, 

she admitted that “for . . . an expert to testify” at a later date that the owner was 

using a specific FFA as a hedge in this particular way, the specific vessels would 

need to be documented somewhere.    Joint App’x 323.     

       Albers testified that in addition to hedging specific assets, FFAs can be used 

as  a  tool  for  “redistributing  market  risk”  in  general.    Id.  at  320.    But  she  also 

claimed that if a vessel owner sold FFAs because of concern about the risk of a 

declining market, but “d[id]n’t have [a] specific vessel in mind and . . . d[id]n’t 

connect the FFA with [a] specific vessel,” then the owner was “speculating,”—not 

hedging.    Id.  at  323.    Albers  further  acknowledged  that  “an  owner  [could]  go 



                                               12 
                                              
into an FFA as a hedge and then change his mind,” but asserted that when the 

owner “changes his mind and . . . closes it out, it’s not a hedge any longer.”    Id. at 

326.     

        In  its  post‐trial  order,  the  district  court  acknowledged  that  the  proper 

inquiry was “whether the ‘principal objective’ of the contract is the furtherance of 

maritime commerce.”    D’Amico, 201 F. Supp. 3d at 408 (quoting Kirby, 543 U.S. at 

25).    The district court nonetheless adopted the view that an FFA was a maritime 

contract only if the FFA was made to hedge against “market risks relating to the 

employment“ of specific vessels.    Id. at 411.    Rejecting Bonaso’s testimony about 

d’Amico’s reason for entering the agreement, id. at 405–06, and accepting Albers’s 

characterization of d’Amico’s trading behavior as speculating rather than hedging, 

the  district  court  concluded  that  there  was  “no  credible  evidence  that”  the 

d’Amico‐Primera  FFA’s  “principal  objective  .  .  .  was  to  further  maritime 

commerce,” id. at 412. 

        The  district  court  rejected  as  “not  credible”  Bonaso’s  testimony  about 

d’Amico’s  reasons  for  entering  the  FFA  because,  in  its  view,  Bonaso’s  trial 

testimony  was  both  “inconsistent”  with  his  previous  statements  and  “belied  by 

the actual facts” of d’Amico’s trading behavior.    Id. at 405.    Bonaso’s testimony 



                                            13 
                                                
was “inconsistent,” in the district court’s view, because he had made conflicting 

statements  in  his  pretrial  depositions  and  declarations.    Id.  at  405–06.    For 

example, Bonaso had incorrectly stated the number of days the d’Amico‐Primera 

FFA  concerned.    Id.  at  406.    The  district  court  deemed  this  error  “significant” 

because it undermined Bonaso’s claim that “he carefully calculated the number of 

days that he wanted to cover with an FFA to protect against the underuse of his 

fleet.”    Id.    In a deposition, Bonaso had also underreported the number of FFAs 

d’Amico had entered into for the first quarter of 2009.    Id. at 406, 412.    According 

to the court, Bonaso’s testimony was “belied by the actual facts” of d’Amico’s FFA 

trading behavior, id. at 405, in two ways.    First, despite Bonaso’s earlier statement 

in a deposition that d’Amico only sold FFAs, the evidence revealed that d’Amico 

bought  them  as  well.    Id.  at  412.    Second,  Bonaso’s  claim  that  he  intended  the 

d’Amico‐Primera FFA to protect against the risk of underemployed vessels was 

not  credible  because  d’Amico  closed  its  position  two  days  later,  securing  its 

earnings  at  that  time  and  leaving  “no  financial  protection  for  unemployed  or 

‘underemployed’  vessels  or  any  vessels  at  all  in  the  first  quarter  of  2009.”    Id. 

at 407; see also id. at 411.    Disregarding Bonaso’s claims about the purpose behind 

the d’Amico‐Primera FFA, the district court instead credited Albers’s testimony 



                                              14 
                                             
that d’Amico’s “trading pattern was typical of a derivatives trader” rather than a 

shipowner “hedging a physical position in the freight market.”    Id. at 412.   

      Concluding d’Amico had failed to prove the d’Amico‐Primera FFA was a 

maritime  contract,  the  district  court  held  that  it  lacked  federal  maritime 

jurisdiction to enforce the English judgment.    Id. at 412.    Without reaching the 

remaining issues, the district court dismissed the case.    Id.    D’Amico appealed.     

      During the pendency of the appeal, on September 14, 2016, Primera sent a 

letter to d’Amico explaining that Primera believed this appeal to be frivolous, and 

expressing  its  intent  to  move  for  sanctions  if  d’Amico  failed  to  withdraw  the 

appeal.    D’Amico held fast, and in February 2017 Primera moved for sanctions 

against d’Amico for purportedly filing a frivolous appeal based on false testimony 

and  distortion  of  the  relevant  decisions. 5     D’Amico  opposed  the  request  for 

sanctions.    The motion was referred to our panel.     

                                    DISCUSSION 

      The district court acknowledged that, under Kirby, the appropriate inquiry 

is  whether  the  principal  objective  of  the  agreement  is  maritime  commerce.   



      5   Primera moved for sanctions pursuant to Federal Rule of Appellate Procedure 
38; 28 U.S.C. § 1927; and this Court’s inherent power to issue sanctions, see Chambers v. 
NASCO, Inc., 501 U.S. 32, 44 (1991).   


                                           15 
                                              
D’Amico, 201 F. Supp. 3d at 408 (citing Kirby, 543 U.S. at 25).    But the court held 

that, to establish the “principal objective” of the d’Amico‐Primera FFA, d’Amico 

had to prove that its subjective purpose for entering the agreement was to hedge 

against the underemployment of specific vessels in its fleet.    Id. at 411. 

        We  review  de  novo  “[w]hether  a  suit  falls  within  federal  subject  matter 

jurisdiction,” D’Amico, 756 F.3d at 155 n.2, and we conclude that the district court 

conceived  of  its  maritime  contract  jurisdiction  too  narrowly.    Despite  the 

extensive evidence presented at trial, the essential facts in this case are few: First, 

d’Amico,  a  shipping  company,  sold  a  freight‐derivative  valued  by  reference  to 

freight rates.    And, second, the fluctuation of those rates was a risk inherent in 

d’Amico’s shipping operations.    Given the alignment between d’Amico’s identity 

and the substance of the agreement, the d’Amico‐Primera FFA was plainly made 

as part of d’Amico’s shipping business, and its principal objective is promoting 

maritime commerce.    Because the d’Amico‐Primera FFA was a maritime contract, 

the  district  court  erred  by  dismissing  this  case  for  lack  of  subject  matter 

jurisdiction.             




                                            16 
                                                
                                               I 

       The  U.S.  Constitution  extends  the  federal  judicial  power  to  “all  Cases  of 

admiralty  and  maritime  jurisdiction.”    Art.  III,  § 2,  cl.  1.    By  statute,  Congress 

has  empowered  federal  district  courts  to  hear  “[a]ny  civil  case  of  admiralty  or 

maritime jurisdiction.”    28 U.S.C. § 1333(1).    This grant provides for jurisdiction 

over claims arising from maritime contracts.    See Fireman’s Fund Ins. Co. v. Great 

Am. Ins. Co. of N.Y., 822 F.3d 620, 632 (2d Cir. 2016).    The resolution of this appeal 

turns, therefore, on a deceptively simple question: is the d’Amico‐Primera FFA a 

maritime contract? 

       The question is clear, but the law is murky.    There is no “clean line[]” of 

demarcation “between maritime and nonmaritime contracts.”    Kirby, 543 U.S. at 

23.    Instead, general principles steer our “case‐by‐case approach” for determining 

whether  an  agreement  is  a  maritime  contract.    Folksamerica  Reins.  Co.  v.  Clean 

Water of N.Y., Inc., 413 F.3d 307, 311 (2d Cir. 2005).    We consult “precedent and 

usage  [for]  help[]  insofar  as  they  exclude  or  include  certain  common  types  of 

contract.”    Id. (brackets omitted) (quoting Kossick v. United Fruit Co., 365 U.S. 731, 

735  (1961)).    But  when  our  quest  to  categorize  an  agreement  draws  us  into 

uncharted waters, ultimately “the answer ‘depends upon the nature and character 



                                              17 
                                                
of  the  contract,’  and  the  true  criterion  is  whether  it  has  ‘reference  to  maritime 

service  or  maritime  transactions.’”    Kirby,  543  U.S.  at  24  (ellipsis  omitted) 

(quoting N. Pac. S.S. Co. v. Hall Bros. Marine Ry. & Shipbldg. Co., 249 U.S. 119, 125 

(1919)).    In  other  words,  we  ask  whether  the  “principal  objective”  of  the 

agreement  is  “maritime  commerce.”    Id.  at  25;  see  id.  at  23–24.    The  Supreme 

Court has cautioned that this inquiry is “conceptual” and not constrained by the 

location of contract performance or a vessel’s involvement in the dispute.    Id. at 

24.    Our beacon is “the purpose of the jurisdictional grant—to protect maritime 

commerce.”    Folksamerica, 413 F.3d at 311 (citing Exxon Corp. v. Cent. Gulf Lines, 

Inc., 500 U.S. 603, 608 (1991); Sisson v. Ruby, 497 U.S. 358, 367 (1990)).         

       We  discern  enough  maritime  flavor  in  the  d’Amico‐Primera  FFA  to 

conclude  that  there  is  federal  subject  matter  jurisdiction  over  this  case.    Where 

the identity of at least one party (here, d’Amico’s identity as a shipping business) 

aligns  with  the  substance  of  the  agreement  (here,  the  parties’  respective 

estimations of the market rate for freight on vessels and certain routes integral to 

at least one party’s business), the resulting agreement is distinctly briny.    Thus, 

when a party that is exposed to fluctuating shipping prices in its operations enters 




                                             18 
                                                
into an FFA to be settled against a future value of the market to which it is exposed, 

the FFA is part of that party’s shipping business and a maritime contract. 

       Here,  undisputedly,  at  least  one  of  the  contracting  parties  is  primarily 

engaged in the shipping business.    Indeed, both fit this description: Primera is a 

ship  management  company;  d’Amico  owns  and  operates  vessels  that  ship 

commodities  worldwide.    Bonaso,  d’Amico’s  general  manager,  testified  that 

trading FFAs generated just two or three percent of d’Amico’s revenue in 2008.   

D’Amico’s  primary  business  is  shipping.    Because  of  its  participation  in  the 

shipping industry, d’Amico is exposed to shifts in shipping prices.     

       The  parties’  identities  as  shipping  outfits  provide  further  context  for  the 

agreement.    In particular, the collateral for the d’Amico‐Primera FFA was likely 

vessels.    As was ordinary at the time, no security was required for the agreement.   

Each  party  bore  the  risk  that  its  counterparty  would  default.    But  because  the 

parties  to  the  contract  owned  vessels,  the  counterpart  party  could  pursue  the 

shirker’s vessels for satisfaction of the debt—as apparently happened here.    See 

D’Amico, 201 F. Supp. 3d at 407 (“Since 2009, vessels connected to the defendants 

in  this  case  were  attached  in  the  Central  District  of  California,  the  Eastern  and 

Southern Districts of Texas, and the Eastern District of Louisiana.”).     



                                             19 
                                                    
       As to the substance of the agreement, the d’Amico‐Primera FFA not only 

refers to maritime transactions generally, but also reflects the specific contours of 

d’Amico’s shipping business.    As already explained, the agreement concerns the 

market price for shipping goods on certain types of vessels along certain routes 

during certain months.    The very vessels and routes referred to in the agreement 

reflect a segment of d’Amico’s physical shipping business: the settlement rate is 

the mean price for shipping via a type of vessel employed (Panamax vessels) and 

a  group  of  routes  plied  (the  standard  routes  traveled  by  Panamax  vessels)  by 

d’Amico at the time of the contract.    Bonaso testified that he sold an FFA to be 

measured against the BPI—as opposed to another of the several indices published 

by the Baltic Exchange—because of this congruity.    His explanation is consistent 

with Albers’s testimony that a vessel owner shielding itself from price risk would 

sell an FFA settled against the rate for shipping on routes travelled by its vessels.6   



       6    The  district  court  found  that  Bonaso’s  testimony  supporting  d’Amico’s  claim 
that it used the d’Amico‐Primera FFA “not for simple financial speculations but rather as 
a  means  to  hedge  against  the  possible  underuse  of  its  fleet  and,  thereby,  to  promote 
maritime commerce” was “not credible.”    D’Amico, 201 F. Supp. 3d at 405.    We do not 
read the district court’s decision as finding all aspects of Bonaso’s testimony not credible.   
Indeed, the district  court  relied  on Bonaso’s testimony for some of its findings of  fact.   
See,  e.g.,  id.  at  402–03.    Considering  the  record,  we  see  no  reason  to  conclude  that  the 
district court rejected Bonaso’s testimony about why this FFA was to be settled against 
the BPI.       


                                                  20 
                                               
These design choices support d’Amico’s claim that—as stated in d’Amico’s 2008 

Director’s Report—d’Amico used FFAs like this one to temper its “expos[ure] to 

movements in market prices arising from its operations.”    Joint App’x 739.     

       Regardless of the district court’s conclusion that d’Amico did not use this 

(or any) FFA to hedge risk in the manner endorsed by Albers, we are of the view 

that d’Amico’s  sale of  an  FFA  valued against  market  shipping  rates  to  which  it 

was exposed in its operations was directed toward managing risks inherent in its 

shipping  business.    Said  differently,  as  a  component  of  d’Amico’s  shipping 

business,  the  FFA’s principal  objective was  facilitating maritime  commerce.    In 

these  circumstances,  we  have  no  doubt  that  the  d’Amico‐Primera  FFA  was 

“‘entered  into  in  connection  with  [a]  maritime  commercial  venture  and  [is] 

therefore maritime in nature,’” Williamson v. Recovery Ltd. P’ship, 542 F.3d 43, 49 

(2d Cir. 2008) (quoting Williamson v. Recovery Ltd. Pʹship, No. 06‐cv‐5724(LTS)(FM), 

2007 WL 102089, at *2 (S.D.N.Y. Jan. 16, 2007)).    Federal subject matter jurisdiction 

therefore exists here.7 




       7  As should be clear from the foregoing analysis, even if d’Amico’s counterparty 
were not in the shipping business, the instrument would remain designed to function as 
a hedge against risks inherent in maritime commerce under our holding.    This accords 
with  the  roughly  analogous  maritime  insurance  context  (discussed  herein),  where  the 

                                             21 
                                              
       This conclusion is consistent with our reasoning in the maritime insurance 

context.    On facts like those here, an FFA bears some resemblance to a maritime 

insurance  policy.    Specifically,  FFAs  shield  “against  the  vagaries  of  future 

maritime price fluctuations,” Flame S.A. v. Freight Bulk Pte. Ltd., 762 F.3d 352, 354 

(4th  Cir.  2014),  just  as  maritime  insurance  policies  protect  against  losses  like 

shipwreck  or  liability  for  discharging  pollutants  into  the  sea.    We  routinely 

conclude  that  insurance  policies  covering  marine  risks  fall  within  our  maritime 

jurisdiction.    See, e.g., Fireman’s Fund Ins., 822 F.3d at 634 (stating that insurance 

“for pollution coverage for a [floating dry‐dock, a] structure used in vessel repair 

and maintenance . . . directly implicate[d] the business of maritime commerce”); 

Folksamerica, 413 F.3d at 310, 323 (holding that an insurance policy covering a ship 

tank cleaning company was a maritime contract).    We see no compelling reason 

to treat a contract designed to ameliorate the risks posed by a fluctuating market 

differently  from  one  drafted  to  protect  against  financial  devastation  from  the 

realization of physical risks.   




inquiry is not whether the issuer writes only maritime policies, but instead what coverage 
the policy provides.    See, e.g., Folksamerica, 413 F.3d at 314–15.   
        


                                            22 
                                               
       The only other circuit to resolve the question of whether an FFA may qualify 

as a maritime contract reached a similar conclusion.    See Flame S.A., 762 F.3d at 

363.    In  Flame  S.A.,  the  plaintiff  entered  four  FFAs,  the  counterparty  breached, 

and the plaintiff obtained a judgment against the counterparty from an English 

court.    Flame S.A. v. Indus. Carriers, Inc., No. 2:13‐cv‐658, 2014 WL 108897, at *1 

(E.D. Va. Jan. 10, 2014).    Then, the plaintiff sued in U.S. federal court and obtained 

an attachment of a vessel belonging to the counterparty’s alleged alter ego.    Id.   

A  motion  to  vacate  the  attachment  order  on  the  ground  that  the  district  court 

lacked subject matter jurisdiction was denied; the district court observed that the 

FFAs were “singularly concerned with shipping routes,” and that the plaintiff had 

apparently used them “primarily for hedging the risks inherent in [its] shipping 

business.”    Id.  at  *3.    Therefore,  the  dispute  implicated  the  court’s  admiralty 

jurisdiction.    Id.    On  interlocutory  appeal,  the  Fourth  Circuit  affirmed.    Flame 

S.A., 762 F.3d at 363.    The affirmance rested on two characteristics of the FFAs in 

that case: First, both parties to the agreements were shipping businesses.    See id. 

at  362  &  n.9.    Second,  it  followed  from  the  parties’  identities  as  shipping 

businesses and the contents of the agreements that the parties “did not create the 

FFAs  as  mere  financial  speculators,  but  as  a  component  of  their  shipping 



                                            23 
                                                
businesses.”    Id. at 362.    In other words, the purpose of the FFAs was essentially 

inferable from the identities of the parties and the substance of their agreements.   

See  id.    The  court  of  appeals,  therefore,  easily  affirmed  the  district  court’s 

conclusion that the purpose of the agreements was to hedge against the risks of 

the shipping business.    See id.     

       Here, the crux of the district court’s holding was that the d’Amico‐Primera 

FFA  did  not  satisfy  the  “principal  objective”  test  because  d’Amico  failed  to 

establish  that—subjectively—it  made  the  agreement  to  protect  against  the 

underemployment of specific vessels.    See D’Amico, 201 F. Supp. 3d at 407, 412.   

The district court cast its holding in broad terms about the absence of evidence that 

d’Amico  used  FFAs  to  hedge  risk  at  all.    Id.  at  411.    But  a  closer  examination 

reveals that the district court based its holding primarily on its determination that 

d’Amico’s  “trading  pattern”  resembled  the  behavior  of  “a  derivatives  trader” 

rather than of “a shipowner who was hedging a physical position in the freight 

market.”    Id. at 412.     

       There are two key flaws in this analysis.    First, as already explained, the 

risks that a shipping company faces in the conduct of its business are not limited 

to  the  risk  that  any  particular  vessel  will  remain  docked.    Shipping  companies 



                                             24 
                                              
like d’Amico are exposed to, among other things, broader shifts in shipping prices.   

We  see  no  reason  to  distinguish  among  instruments  designed  to  mitigate  these 

related  risks.    Second,  the  north  star  for  maritime  contract  jurisdiction  is  an 

agreement’s  relationship  with  maritime  commerce,  not  its  tie  to  any  particular 

vessel (or seaman, or shipment).    Requiring a connection with a specific vessel is 

in tension with Kirby’s express instruction that the existence of maritime contract 

jurisdiction cannot be resolved by resort to questions like whether a vessel was 

involved in the dispute or where the contract was made or meant to be performed.   

543 U.S. at 23–24; see also Folksamerica, 413 F.3d at 323–24 (holding that an insurance 

policy is a maritime contract even when it does not cover an identified vessel or 

shipment).     

       Our approach also avoids the serious practical consequences of anchoring 

subject matter jurisdiction to a party’s intent in making an FFA.    The nature of a 

party’s principal business and the substance of a contract can likely be ascertained 

from  relatively  uncomplicated  documentary  evidence.    Resting  the  question  of 

maritime  contract  jurisdiction  on  a  party’s  subjective  intent  in  making  an 

agreement, however, invites a far more complex evidentiary showing.    A district 

court might be forced to hold a hearing (or receive evidence during trial) in nearly 



                                            25 
                                               
every case before determining its jurisdiction.    The record below illustrates this 

problem perfectly: the district court heard extensive testimony from the respective 

principals  of  d’Amico  and  Primera  on  their  respective  reasons  for  making  the 

agreement, as well as expert testimony interpreting d’Amico’s trading behavior.   

The necessity for such a showing is not limited to this case because, as the district 

court acknowledged, whether a party used an FFA to manage risk or to speculate 

(or for any other purpose) is not apparent from the face of the agreement.    See 

D’Amico, 201 F. Supp. 3d at 404–05.    Even where the record of a party’s trading 

behavior  initially  appears  to  reflect  what  might  be  labeled  speculative  or  risk‐

hedging behavior, the parties would likely seek to contradict that impression with 

additional evidence, including live testimony.    For example, a trade made with 

the purpose of hedging in the manner required by the district court—that is, held 

open  for  enough  time  to  ensure  vessel  employment—would  not  necessarily 

resemble  such  a  hedge  if,  for  example,  the  trader  soon  after  changed  his  mind 

about the tenor of the market.    We are disinclined to promote expensive litigation 

to  resolve  the  threshold  question  of  jurisdiction.    See  D’Amico,  756  F.3d  at  161 

(“[Q]uestions  of  subject  matter  jurisdiction  should  be  amenable  to  quick  and 

relatively certain resolution.”).         



                                             26 
                                                 
       Allowing  subjective  purpose  to  govern  also  risks  rendering  jurisdiction 

unpredictable.    Because the best evidence of a contracting party’s intent might be 

testimony, the existence of jurisdiction could turn primarily on the credibility of a 

witness (or witnesses)—as it did here. That credibility could be easily undermined 

on  cross‐examination,  especially  when  witnesses  are  asked  to  explain  their 

motivations for decisions made years before.8     

       Another  troubling  implication  of  the  district  court’s  position  is  that  the 

purpose behind a contract—and with it, the existence of federal jurisdiction—may 

shift over the lifetime of the agreement.    After all, Albers testified that an owner 

selling an FFA “can go into a hedge, but when he changes his mind and if he closes 

it out, it’s not a hedge any longer.”    Joint App’x 326.    Similarly, because a party 


       8   The timing of testimony is a key distinction between this context and another—
diversity  of  citizenship—in  which  jurisdiction  turns  in  part  on  a  party’s  intent  and, 
potentially,  credibility.    Specifically,  in  the  diversity  jurisdiction  context,  “[a]n 
individual’s citizenship . . . is determined by his domicile” which is “‘the place where a 
person has his true fixed home and principal establishment, and to which, whenever he 
is absent, he has the intention of returning.’”    Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 
42 (2d Cir. 2000) (emphasis added) (quoting Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir. 
1998)).    But  the  intent‐to‐remain  inquiry  is  likely  less  susceptible  to  manipulation 
because  a party’s citizenship is analyzed at the time the suit  is filed,  Grupo  Dataflux  v. 
Atlas Glob. Grp., L.P., 541 U.S. 567, 570 (2004), not at the time of a contract underlying the 
suit.    Because  the  latter  is  in  the  more  distant  past,  the  memories  of  those  with 
knowledge relevant to the jurisdictional inquiry may be less crisp and the truth harder to 
discern.   
        


                                               27 
                                                
may  close  its  position  by  making  a  new  contract  with  a  third  party,  the  district 

court’s position would allow a contract to be divested of its maritime character—

and  federal  courts  divested  of  their  jurisdiction  over  a  claim  arising  from  that 

contract—by  a  separate,  later‐in‐time  agreement.    Uncertainty  is  a  particularly 

acute  concern  in  this  context  because  “§ 1333  vests  admiralty  jurisdiction 

exclusively in the federal courts,” which means “parties concerned about uncertain 

federal jurisdiction cannot, as is generally the case, avoid the problem by bringing 

suit in a state court of concurrent (and unquestionable) jurisdiction.”    D’Amico, 

756 F.3d at 162.    Moreover, a rule rendering jurisdiction readily manipulated or 

ephemeral  destabilizes  contract  enforcement,  undermining  the  very  purpose  of 

§ 1333’s jurisdictional grant, “‘the protection of maritime commerce,’” Exxon Corp., 

500 U.S. at 608 (quoting Sisson, 497 U.S. at 367).           

       Finally,  Primera  argues  that  “it  is  significant  that  other  [non‐U.S.] 

jurisdictions  have  uniformly  held  that  FFAs  are  not  maritime  contracts.”   

Appellee’s  Br.  at  20.    The  last  time  this  case  was  before  us,  we  considered  the 

“general  proposition”  that  there  exists  “widespread  agreement  throughout  the 

world”  about  which  matters  are  maritime  and  concluded  that  it  was  not 

controlling.    D’Amico, 756 F.3d at 160.    Our analysis bears repeating here:   



                                             28 
                                               
               [T]here is no assurance that some other nation might not 
               define  its  own  maritime  jurisdiction  more  broadly,  or 
               more  narrowly,  than  we  do.    It  seems  reasonable  to 
               assume  that  the  Framers  of  the  Constitution  and 
               Congress  wanted  to  ensure  that  matters  deemed 
               maritime under our laws have access to our federal courts.   
               There  is  no  reason  to  suppose  that  the  Founders  or 
               Congress  would  have  wished  to  exclude  from  the 
               admiralty  jurisdiction  matters  that  U.S.  law  deems 
               maritime,  merely  because  another  nation  does  not 
               consider them maritime.     
                   
Id.    In addition, it seems reasonable that our admiralty jurisdiction might sweep 

more broadly than that of foreign jurisdictions in light of our federal system.    Our 

“touchstone”  for  the  interpretation  of  maritime  contracts  “is  a  concern  for  the 

uniform  meaning  of  maritime  contracts”  throughout  the  United  States.    Kirby, 

543  U.S.  at  28.    For  this  reason,  a  maritime  contract  is  governed  by  federal 

substantive  law  unless  the  dispute  is  “inherently  local.”    Id.  at  27.    Excluding 

FFAs  from  our  admiralty  jurisdiction  would  require  parties  seeking  to  enforce 

them in the United States to litigate in state courts, subject to varying state laws.   

Primera’s position completely ignores the burden that litigating in the shadow of 

such variation could impose on FFA investors involved in the shipping business.   

       In  sum,  we  are  persuaded  that  the  d’Amico‐Primera  FFA  is  a  maritime 

contract.    One of the many threats to d’Amico’s shipping business was the risk 



                                             29 
                                                 
that shipping rates would decline.    Through the agreement, d’Amico expressed 

its view that the market rate for shipping in one of its business segments would 

not exceed a certain rate.    The agreement ensured that if market conditions meant 

d’Amico chartered some of its vessels for less during the relevant period, it would 

recover the difference between its prediction and the actual state of the market.   

The absence of evidence that d’Amico used the FFA to hedge against the underuse 

of specific vessels is irrelevant.    D’Amico’s risks as a shipping business are more 

generalized than the risk that a particular vessel is underemployed.    In any event, 

there  is  no  requirement  that  a  maritime  contract  concern  a  particular  vessel, 

seaman, or shipment.    See, e.g., Flame S.A., 762 F.3d at 362 (citing Kirby, 543 U.S. 

at 23).    Finally, the practical consequences of permitting a party’s subjective intent 

to determine the maritime nature of a contract tug firmly against applying such a 

rule.    We  therefore  conclude  that  the  d’Amico‐Primera  FFA  is  a  maritime 

contract,  over  which  the  district  court  had  admiralty  jurisdiction  pursuant  to 

§ 1333.9 




         Because  we  conclude  that,  even  assuming  the  district  court’s  factual  findings 
       9

were  correct,  its  legal  conclusion  was  erroneous,  we  have  no  occasion  to  consider 
d’Amico’s further contention that Albers’s testimony did not satisfy the requirements of 
Federal Rule of Evidence 702.     


                                              30 
                                               
                                             II 

       One final matter remains: Primera seeks sanctions against d’Amico, arguing 

that this appeal is frivolous because it is based on Bonaso’s discredited testimony 

and lacks any basis in law.    Primera asks this Court to sanction d’Amico pursuant 

to  Federal  Rule  of  Appellate  Procedure  38;  28  U.S.C.  § 1927;  and  our  inherent 

authority to manage the litigation before us, see Chambers v. NASCO, Inc., 501 U.S. 

32, 44 (1991).    We have ordered sanctions not only where an appeal is “‘patently 

frivolous’”  but  also  where  “the  conduct  of  the  sanctioned  litigant  or  attorney 

evinces  bad  faith  or  an  egregious  disrespect  for  the  Court  or  judicial  process.”   

Ransmeier v. Mariani, 718 F.3d 64, 68 (2d Cir. 2013) (quoting Gallop v. Cheney, 642 

F.3d 364, 370 (2d Cir. 2011)).     

       There  is  no  basis  for  sanctioning  d’Amico  here.    Primera’s  first 

contention—that d’Amico improperly relies upon Bonaso’s discredited testimony 

about  d’Amico’s  purpose  for  entering  the  FFA—is  incorrect.    As  already 

explained, d’Amico’s argument (indeed, our holding) is that evidence about the 

subjective  purpose  for  entering  into  an  FFA  is  irrelevant  to  the  question  of 

admiralty  jurisdiction.    We  disagree,  moreover,  with  Primera’s  claim  that  the 

assertion  for  which  d’Amico  cited  a  snippet  of  Bonaso’s  trial  testimony—that 



                                             31 
                                              
d’Amico “used the FFA in dispute as a component of its shipping business” and 

used FFAs in its “shipping business . . . to manage . . . freight rate fluctuations,” 

Appellant’s Br. at 33 (citing Joint App’x 68–69)—is inconsistent with the district 

court’s  conclusion  that  there  was  no  credible  evidence  that  d’Amico  used  the 

d’Amico‐Primera  FFA  “to  hedge  its  shipping  business  or  to  protect  its  physical 

shipping positions,” D’Amico, 201 F. Supp. 3d at 411.    As stated above, the district 

court concluded merely that there was no evidence that d’Amico “hedged” in the 

specific  way  described  by  Albers,  a  determination  that  is  not  relevant  to  our 

conclusion.     

       In addition, we reject Primera’s claim that this appeal was frivolous.    In the 

first  place,  we  found  d’Amico’s  claim  to  be  meritorious.    But  even  if  we  had 

affirmed the district court’s decision, sanctions are inappropriate in an appeal—

such as this one—that presents a substantial question of first impression in this 

Court.    See Clarendon Nat’l Ins. Co. v. Kings Reins. Co., Ltd., 241 F.3d 131, 135 (2d 

Cir. 2001); Upton v. IRS, 104 F.3d 543, 547 (2d Cir. 1997) (per curiam).   

                                    CONCLUSION 

       For the foregoing reasons, we VACATE the district court’s judgment and 

REMAND for further proceedings consistent with this opinion.     



                                           32